12/19/2022



                                                                                  Case Number: DA 21-0518




      IN THE SUPREME COURT OF THE STATE OF MONTANA

                                No. DA 21-0518


STATE OF MONTANA,

            Plaintiff and Appellee,
      v.

ROBERT CRAIG BRITZIUS,

            Defendant and Appellant.


                                   ORDER


      Upon consideration of Appellant’s motion for extension of time, and good

cause appearing,

      IT IS HEREBY ORDERED that Appellant is granted an extension of time to

and including January 23, 2023, within which to prepare, file, and serve Appellant’s

opening brief on appeal.




                                                                       Electronically signed by:
                                                                             Mike McGrath
                                                                Chief Justice, Montana Supreme Court
                                                                          December 19 2022